1    John R. Manning
     Attorney at Law
2    1111 H Street, Suite 204
     Sacramento, CA 95814
3    (916) 444-3994
     Fax (916) 447-0931
4    jmanninglaw@yahoo.com

5    Attorney for Defendant
     ELTON PADILLA
6

7                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
8

9    UNITED STATES OF AMERICA,              )   Case No.: 2:19 CR 103 JAM
                                            )
10                       Plaintiff,         )   STIPULATION REGARDING EXCLUDABLE TIME
                                            )   PERIODS UNDER SPEEDY TRIAL ACT;
11   vs.                                    )   FINDINGS AND ORDER
                                            )
12   GARCIA et al.,                         )   Date:    February 4, 2020
                                            )   Time:    9:15 a.m.
13                       Defendants.        )   Judge:   Honorable John A. Mendez
                                            )
14

15         The United States of America through its undersigned counsel, Vincenza

16   Rabenn, Assistant United States Attorney, together with counsel for defendant

17   Elton Padilla, John R. Manning, Esq., hereby stipulate the following:

18         1.   By previous order, this matter was set for status conference on

19   February 4, 2020.

20         2.   By this stipulation, the defendant now moves to continue the matter

21   until April 14, 2020 for a change of plea hearing and to exclude time between

22   February 4, 2020 and April 14, 2020 under Local Code T-4 (to allow defense

23   counsel time to prepare).

24         3.   The parties agree and stipulate, and request the Court find the

25   following:

26              a.       Currently the United States has provided over 400 pages of

27                       discovery as well as 21 discs of audio/video.

28



                                                 1
1    b.   The parties in this matter have discussed and are very near

2         resolution.   The parties have reached a potential agreement

3         and have been negotiating specifics of a plea agreement.

4         The defense has been invited to provide additional

5         information to the government.   Defense counsel will need

6         time to meet with the defendant in order to prepare the

7         noted information (and to discuss with the defendant

8         relevant USSG calculations and sentencing factors).    The

9         government will need additional time to review the

10        information and (possibly) amend the draft plea agreement.

11   c.   Counsel for the defendant believes the failure to grant a

12        continuance in this case would deny defense counsel

13        reasonable time necessary for effective preparation, taking

14        into account the exercise of due diligence.

15   d.   The Government does not object to the continuance.

16   e.   Based on the above-stated findings, the ends of justice

17        served by granting the requested continuance outweigh the

18        best interests of the public and the defendant in a speedy

19        trial within the original date prescribed by the Speedy

20        Trial Act.

21   f.   For the purpose of computing time under the Speedy Trial

22        Act, 18 United States Code Section 3161(h)(7)(A) within

23        which trial must commence, the time period of February 4,

24        2020, to April 14, 2020, inclusive, is deemed

25        excludable pursuant to 18 United States Code Section

26        3161(h)(7)(A) and (B)(ii) and (iv), corresponding to Local

27        Code T-4 because it results from a continuance granted by

28        the Court at the defendant’s request on the basis of the



                                  2
1                       Court’s finding that the ends of justice served by taking

2                       such action outweigh the best interest of the public and

3                       the defendant in a speedy trial.

4

5          4.   Nothing in this stipulation and order shall preclude a finding that

6    other provisions of the Speedy Trial Act dictate that additional time periods

7    are excludable from the period within which a trial must commence.

8          IT IS SO STIPULATED.

9
     Dated: January 30, 2020                      /s/ John R. Manning
10                                                JOHN R. MANNING
                                                  Attorney for Defendant
11                                                Elton Padilla

12

13   Dated: January 30, 2020                      McGregor W. Scott
                                                  United States Attorney
14
                                                  /s/ Vincenza Rabenn
15                                                Vincenza Rabenn
                                                  Assistant United States Attorney
16

17

18                                        ORDER

19
          The Court, having received, read, and considered the stipulation of the
20
     parties, and good cause appearing therefrom, adopts the stipulation of the
21
     parties in its entirety as its order.
22

23
     IT IS SO FOUND AND ORDERED this 31st day of January, 2020.
24

25                                           /s/ John A. Mendez
                                             HONORABLE JOHN A. MENDEZ
26                                           United States District Court Judge

27

28



                                               3
